Title: From Abigail Smith Adams to Abigail Amelia Adams Smith, 13 May 1809
From: Adams, Abigail Smith
To: Smith, Abigail Amelia Adams



My Dear Daughter:
Quincy, May 13th, 1809.

I have not had a line from you for several weeks. Your father visits the post-office every post day; and, although he frequently returns with his pockets full of letters, I do not find among them the superscription which is dearer to me than all the rest. You must know, since he has publicly avowed himself the father of the whole nation, he has a most prodigious number of letters from his adopted offspring, some of which he replies to, and some lie unanswered. He has also become a writer in the public paper called the Patriot, one of which I sent you; and, I have reason to think, done much good to his country, by his publication in defence of our seamen. Although maligned and abused by the Anglo-American party, his arguments have silenced, if not convinced them; though, I suppose, they will be like those whom Hudibras describes:— “He who is convinced against his will, Is of the same opinion still.”He is also publishing a series of papers and documents respecting the mission which he sent to France in the year 1799, and which was so much censured by * * * and his party, and used by them as a powerful weapon to assail and abuse the administration, although the mission terminated the honour, peace, and prosperity of the country. * * * who thirsted for a war with France, finding his views frustrated in his determination to change the Executive, like Samson in pulling down the pillar, overthrew himself and his federal friends. “He has passed away,” but the baneful influence of his ambitious views still remain; he left his mantle upon the essex junto, whose objects and views are anti-American. I enclose to you another Patriot, which contains subjects which will amuse you, and in which you will feel a family interest. The clouds which overspread our horizon and looked so dark and gloomy as to threaten us with a volley of electric fluid, appear to be dispersing. “Returning Justice lifts aloft her scales;” may we not be found wanting when weighed in the balance, but be as ready to do justice as to receive it.
When I sit down to write, I feel as though I could not pen a paragraph worth penning. My fire is out, my wit decayed, my fancy sunk. I long to imbibe a draught of that enthusiasm which is the wine of life; which cheers and supports the mind. What noble or tender emotion of the mind is excited without producing a degree of it? It is, to use the expression of the Letters from the Mountains, “the fan in summer and the fur in winter;”—pray have you met with these Letters from the Mountains? If you have not, I will certainly send them to you; they are written by a Mrs. Grant, who was once in America; her father was a British officer who was stationed in some fort beyond Albany, upon the frontiers, for she speaks of her Mohawk friends; her father was susperseded, and removed with his family to Albany, where he rented a small farm of Madam Schuyler, relict of Col. Schuyler, who was the father of the late Gen. Schuyler. Of this lady she draws a most interesting and amiable character; as she lived near to her, she was frequently with her, and passed two whole winters with her when she was only eight years of age. She says that Madam Schuyler, seeing her one day reading Milton’s Paradise Lost with delighted attention, appeared astonished to see a child take pleasure in such a book, and no less so, to observe that she loved to sit thoughtful by her and hear the conversation of elderly and grave people. She adds, whatever culture my mind has received I owe to her: beyond the knowledge of my first duties, I should scarce have proceeded, or rather I should have become almost savage in a retreat which precluded me from the advantages of society as well as those of education. It appears by her letters that she left America just before the Revolution, and accompanied her father to the Highlands of Scotland; and that he was stationed for some time at a fort called Augustus. From these mountains her letters are written; they contain a series of years, from 1773 to 1801. I have never met with any letters half so interesting; her style is easy and natural, it flows from the heart and reaches the heart. In the early part of her life, and before she met with severe trials and afflictions, her letters are full of vivacity, blended with sentiment and erudition. Though secluded from the gay world, she appears well acquainted with life and manners. Her principles, her morals, her religion, are of the purest kind;“Her mind was moral as the preacher’s tongue.”
These letters contain so much matter particularly adapted to your situation and retirement, that when you read them you will call her sister-spirit, and imbibe for her kindred sentiments. When I took them up I had not formed any very favourable impression respecting them; but the more I read, the more I was delighted, until that enthusiasm which she so well describes, took full possession of my soul, and made me for a time forget that the roses had fled from my cheeks, and the lustre departed from my eyes; or that I was “Like a meagre mope adust and thinIn a loose nightgown of my own wan skin.”Nor was willing to believe, with Ossian, that age is dark and unlovely. I went back to the “Tales of the times of old,” and felt the sparks of fancy kindle at the touch of memory, whilst I retraced the age of seventeen, with all its hopes and expectations. I long to communicate to you this rich mental feast, “this feast of reason, and this flow of soul.” Mrs. S— will share it with you.
May, 21.
This letter has lain unfinished for several days as you will see by the date, during which the weather has been cold, foggy, and gloomy; the season ungenial until yesterday, when the warm influence of the sun unfolded the buds; and the garden blooms like Eden. All this I have waited impatient to hear from you, and learn“How springs the tender plant, how blows the balmy grove;How nature paints her colours!”or whether stern Boreas still usurps the domain of Vertumnus and banishes Flora from her rightful abode. To descend to plain prose, how is the season with you? Girls, be silent: you would wonder how I can write a line, surrounded and interrupted twenty times within this hour.
Here comes little John: ‘grandmamma, I have lost my fourpence in the grass, when I was at play; now I cannot buy me a sword; won’t you give me another?’ Hush child; don’t you see I am writing?  ’Then in runs Elizabeth holding up her little arms for me to take her. Away with you all, or I will lock the door.
I heard of our dear Caroline last week. I know you must deprive yourself of much enjoyment in parting with her; yet I think you did right to make the sacrifice. A total seclusion from that society, which at her age is desirable, might in process of time injure her. She has so much life and such a flow of spirits that shade, solitude, and retirement, would not so soon affect her as one of a more languid temper. We are all, in a measure, children of habit, and are apt to contract the manners and habits of those we most frequently see and converse with. Where there is mind there is manners; but even in a college, we see that although science may form and enlighten the understanding, it is only by mixing with polished society that the rust is rubbed off, and the manners embellished and refined.
My paper will not allow me more space than to repeat what you are not now to learn, that I am, / Ever your affectionate mother,
Abigail Adams.
